DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of 14-19 in the reply filed on 5/24/2021 is acknowledged.
Claims 1-13 and 20-23 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/24/2021.
		
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14-15, and 19-22 respectively, of Bristol et al. (US 2019/0318958 A1; Hereinafter Bristol) in view of Okamoto et al. (US 2002/0052088 A1; hereinafter Okamoto).

Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons given below:

Instant Application
US 2019/0318958 A1 (Bristol)
14. (Original) An interconnect structure for an integrated circuit, the interconnect structure comprising: a first layer of the interconnect structure disposed above a substrate, the first layer comprising a first grating of alternating metal lines and dielectric lines in a first direction, wherein the dielectric lines have an uppermost surface higher than an uppermost surface of the metal lines; and a second layer of the interconnect structure disposed above the first layer of the interconnect structure, the second layer comprising a second grating of alternating metal lines and dielectric lines in a second direction, perpendicular to the first direction, wherein the dielectric lines have a lowermost surface lower than a 


15. (Original) The interconnect structure of claim 14, wherein the cross-linked photolyzable material is a photo-acid generator (PAG)-based cross-linked photolyzable material.
16. (Original) The interconnect structure of claim 14, further comprising: a conductive via disposed between and 



20. (Original) The interconnect structure of claim 19, wherein the conductive via has a center directly aligned with a center of the metal line of the first grating and with a center of the metal line of the second grating.
18. (Original) The interconnect structure of claim 14, wherein the dielectric lines of App. No. 16/346,3056 Examiner: Kolahdouzan, Hajar Docket No. P109512PCT-US/111548Art Unit: 2898the first grating comprise a first dielectric material, and the dielectric lines of the second grating comprise a second, different dielectric material, and wherein the first and second dielectric materials are different than the cross-linked photolyzable material.
21. (Original) The interconnect structure of claim 14, wherein the dielectric lines of the first grating comprise a first dielectric material, and the dielectric lines of the second grating comprise a second, different dielectric material, and wherein the first and second dielectric materials are different than the cross-linked photolyzable material.
19. (Original) The interconnect structure of claim 14, wherein the dielectric lines of the first grating and the 


Summary

14
14 + Okamoto
15, 16, 17, 18, 19
{15, 19, 20, 21, 22}




As can be demonstrated, the independent claim 14 of Bristol discloses the features of independent claim 14 of the instant application, except the limitation “hardmask” in “a cross-linked photolyzable material disposed on a distinct underlying hardmask portion”; However, this limitation is obvious with the following:
As indicated above, Bristol does not expressly disclose,”hardmask” in the limitation “a cross-linked photolyzable material disposed on a distinct underlying hardmask portion”.
However, in the analogous art, Okamoto discloses a photomasks, and more specifically, teaches masks produce using resist-inihibitor material ([0134]).
 Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to select Okamoto’s resist-inhibitor material as Bristol’s mask material, since selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) see MPEP §21.44.07. See also In reLeshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc.v.Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). 
The combination of (Bristol claims (15, and 19-21) and Okamoto) further teaches all features of claims 15-19 of the instant application.
Allowable Subject Matter
Claims 14-19 are objected because of rejection on the ground of nonstatutory double patenting as detailed in section 1, above. However, Claims 14-19 are differentiated over the current status of the prior art. 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HAJAR KOLAHDOUZAN/Examiner, Art Unit 2898                                                                                                                                                                                                        
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        June 4, 2021